676 S.E.2d 47 (2009)
STATE of North Carolina
v.
Larry Shelton JAMES.
No. 56P09.
Supreme Court of North Carolina.
March 19, 2009.
Larry Shelton James, Pro Se.
Robert Montgomery, Special Deputy Attorney General, David Saacks, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 5th day of February 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Durham County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 19th day of March 2009."